REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 12, and 20 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

...determining, if it is determined that upgrading of a second component to be upgraded is in a dependent relationship with upgrading of a first component to be upgraded, that an upgrading strategy of the second component to be upgraded is upgraded jointly with the first component to be upgraded; and parallel upgrading, if it is determined that there is no dependent relationship between a third component to be upgraded and other components to be upgraded according to upgrading information of the third component to be upgraded and that an upgrading granularity of the third component to be upgraded is the same as an upgrading granularity of a component collection to be upgraded composed of components to be updated that have a dependent relationship, the third component to be upgraded and the component collection to be upgraded.


These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, Claims 1, 3, 5-10, 12, 14, and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
16 December 2021